

115 S530 IS: Vet Connect Act of 2017
U.S. Senate
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 530IN THE SENATE OF THE UNITED STATESMarch 6, 2017Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to disclose
			 to non-Department of Veterans Affairs health care providers certain
			 medical records of veterans who receive health care from such providers.
	
 1.Short titleThis Act may be cited as the Vet Connect Act of 2017. 2.Authority to disclose certain medical records of veterans who receive non-Department of Veterans Affairs health careSection 7332(b)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
			
 (H)(i)To a non-Department entity (including private entities and other Federal agencies) that provides hospital care or medical treatment to veterans.
 (ii)An entity to which a record is disclosed under this subparagraph may not redisclose or use such record for a purpose other than that for which the disclosure was made..